DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT-10002259 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of receiving, via an exclusive input lead from the sensor, the user input; determine that a first portion of the user input comprises a command; disable, based on a determination that the first portion of the user input comprises the command, the gate-keeping function, wherein the gate-keeping function allows communication between the sensor and the communications module when the gate- keeping function is disabled; and send, via the communications module and based on disabling the gate-keeping function, a second portion of the user input to a remote server.
The prior art disclosed by Christopher teaches a method for securing an intelligent automated assistant device by placing a security device at or near the intelligent automated assistant device. The security device may include a first security device placed near the intelligent automated assistant device, where the first security device includes security components to distort sounds from a sound source to be detected by a first microphone. The 
The prior art fails to teach the unique limitations shown above as recited in the claims of the instant invention
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497